Citation Nr: 1540615	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  06-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II with erectile dysfunction or posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972 and from March 1973 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2005 and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2010 and in April 2014, the Board remanded this matter for further evidentiary development as to the issues of an increased rating for diabetes mellitus type II and entitlement to service connection for hypertension.

In July 2009, the Veteran testified at a Board hearing chaired by a Veterans Law Judge (VLJ).  A transcript of the Board hearing have been associated with the Veteran's claims file.  By a letter of January 2014, the Board notified the Veteran that the VLJ who conducted the July 2009 hearing is no longer employed by the Board, and that the Veteran has the right to schedule another Board hearing.  The Veteran has not since requested another hearing.

The Veteran is currently unrepresented.  In September 2014, VA notified the Veteran that his designated attorney representative was no longer accredited by the VA and therefore not permitted to represent the Veteran.  The Veteran was also informed as to the process for designating a new representative.  To date, the Veteran has not appointed another representative.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for hypertension, to include as secondary to PTSD or diabetes mellitus type II with erectile dysfunction 

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.

In its April 2014 order, the Board directed 1) that the Veteran be scheduled for a VA examination to evaluate his claim for hypertension; 2) that the examiner determine whether the Veteran "was ever diagnosed with hypertension during the pendency of this claim (2005 onward);" 3) that the examiner provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is causally related to his active military service; and 4) that the examiner provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is due to, or aggravated by, his service-connected diabetes mellitus or PTSD.

The record reflects that the Veteran underwent a VA medical examination by a certified physician's assistant for hypertension in March 2015.  The Board finds the examination report to be inadequate because the examiner failed to note, contrary to the Board's remand, whether the Veteran had ever been diagnosed with hypertension.

When asked to "describe the history (including onset and course) of the Veteran's hypertension condition (brief summary)," the examiner did not analyze all hypertension diagnoses in the record.  Rather, the examiner merely noted the following: "Veteran reports today for evaluation of HTN.  Veteran states that he does not have high blood pressure and never has.  He was started on lisinopril to protect his kidneys when he started taking Januvia.  He states that his attorney filed this and feels that he is falsifying his records."

A review of the Veteran's medical records shows that the Veteran, in fact, has been diagnosed with hypertension over the years.  See, e.g., VA examination of December 2004 ("Impression: hypertension with no medication at this time"); VA examination of October 2008 ("diagnosis of this potentially related condition: hypertension"); VA examination of March 2011 ("diagnosis and etiology: hypertension").

In a separate report of March 2015, the VA examiner provided a negative nexus opinion as to hypertension, stating that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  For a rationale, the examiner stated, "Veteran does not have HTN.  The occurrence that was noted on the opinion request was taken during a time when the veteran was injured which would make ones blood pressure go up.  Veteran denies any history of HTN and is very angry that this is brought up.  It is my opinion that he does not have HTN and is on medication for kidney protection which is common practice."  See disability benefits questionnaire of March 2015.  Here the examiner, by failing to incorporate into his analysis the record diagnoses of hypertension in the Veteran's claims folder, did not carry out the development requested by the Board in its April 2014 remand order.

The Board notes that its April 2014 order inaccurately characterized the pendency of the Veteran's claim as dating from "2005 onward;" the record reflects that the Veteran filed his claim for entitlement to service connection for hypertension in October 2004.

The Veteran's exposure to Agent Orange during military service has been conceded.  See rating decision of January 2005.  A National Academy of Sciences Institute of Medicine's report, Veterans and Agent Orange: Update 2012 (2014), has concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  Therefore the Board will also request a medical opinion as to the likelihood that the Veteran's hypertension was directly caused by exposure to herbicides.  Although exposure to herbicides does not warrant a presumption of service connection for hypertension, service connection for hypertension may be established if the disability is shown to have been, in fact, at least as likely as not caused by the conceded herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

Entitlement to a rating in excess of 20 percent
 for diabetes mellitus type II with erectile dysfunction

The resolution of the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II or posttraumatic stress disorder (PTSD), may impact his claim of entitlement to a rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the service connection claim relating to hypertension must be addressed by the originating agency before the Board takes up the Veteran's claim for a higher evaluation for diabetes mellitus type II with erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to an appropriate clinician in order to determine the etiology of the Veteran's diagnosed hypertension.  See, e.g., medical records from River Valley Medicine and Pediatrics diagnosing hypertension.  The physician must review the claims file and must note that review in the report.  If an additional examination is deemed essential, such examination should be scheduled.  The physician is asked to express an opinion as to the following:

a. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's diagnosed hypertension is related to his active military service, to include his conceded exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure). The examiner's attention is directed to the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  Relevant points addressed by the clinician may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.

b. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's diagnosed hypertension is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected disabilities of PTSD or diabetes mellitus type II with erectile dysfunction, either individually or in concert.  If the examiner finds that the hypertension is aggravated by these disabilities, he/she should quantify the degree of aggravation, if possible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. When the development requested has been completed, the RO should review the evidence and readjudicate the claims.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



